Citation Nr: 1429447	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-18 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a higher initial evaluation for cervical spine, status post anterior fusion C3-C6, assigned a 20 percent rating effective May 30, 2008, and a 30 percent rating effective January 28, 2010.

2.  Entitlement to a higher initial evaluation for depressive disorder, assigned a 50 percent rating.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

[The issue of entitlement to vocational rehabilitation educational assistance under the provisions of Chapter 31, Title 38, United States Code, is the subject of a separate decision.]



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

While in the National Guard, the Veteran served honorably on active duty from May to August, 1991, and under honorable conditions from December 1991 to July 1993.  He was on active duty in the Regular Army from March 1994 to May 2008, and was discharged under other than honorable conditions, in lieu of trial by Court-Martial.  In an administrative decision dated in December 2008, the RO determined that the Veteran's service from March 15, 1994, to April 21, 1997, was honorable service, but that service from April 22, 1997, to May 23, 2008, was dishonorable and a legal bar to VA monetary benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of April 2009, May 2010, February 2011, and November 2011, and June 2012.  In June 2012, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing), during which he discussed his TDIU claim.  He has not requested a hearing concerning the higher rating issues, and in a July 2012 statement, his representative clarified that since he had talked about his unemployability during his June 2012 hearing, he did not wish to have another hearing.  

Although the Veteran did not submit a notice of disagreement with the April 2009 rating decision, which granted service connection for a cervical spine disability and assigned a 20 percent rating, in January 2010, within a year of the rating decision, the Veteran filed a claim for an increased rating, stating that his cervical spine condition had worsened.  In April 2010, within a year of the April 2009 rating decision, he was afforded a VA examination, which resulted in an increase in his rating to 30 percent.  It is questionable as to whether VA's receipt of this new and material evidence triggered a readudication of the original claim versus an adjudication of a claim for increased rating. 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Indeed, as noted, the Veteran did not appeal that initial rating assigned for his cervical spine disorder, which meant that the claim was no longer in appeal status.  See Grantham v. Brown, 114 F. 3d 1156 (Fed Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  However, as the RO issued the Veteran a Statement of the Case addressing the increased rating issue, and accepted the Veteran's substantive appeal on the same, the Board has accepted jurisdiction.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Both the 20 percent and 30 percent ratings are on appeal, as set forth on the title page of this decision.  

In his substantive appeal concerning the TDIU issue, received in June 2012, the Veteran argued that PTSD and severe headaches were not mentioned.  The RO should clarify whether the Veteran wishes to claim service connection for such conditions, and, if so, develop the claims.  The issues are not inextricably intertwined with the claims on appeal, because there is no lay or medical evidence, other than this oblique reference, implicating PTSD or headaches in his claimed unemployability, and PTSD has not been shown as a diagnosis during the appeal period; hence, no symptomatology has been attributed to PTSD, rather than service-connected depressive disorder.  The Board does not have jurisdiction over the matters, which referred to the AOJ for appropriate action.  

The issue(s) of entitlement to a higher rating for depressive disorder and to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to January 28, 2010, cervical spine, status post anterior fusion C3-C6, was manifested by forward flexion to 25 degrees or more, and pain without additional functional impairment, incapacitating episodes, or ankylosis.

2.  Beginning January 28, 2010, cervical spine, status post anterior fusion C3-C6, has been manifested by forward flexion to 12 degrees or more, and pain without additional functional impairment, incapacitating episodes, or ankylosis. 

3.  Neurological symptoms of cervical spine radiculopathy have not been shown; symptoms present in the right hand were found to be due to non-service-connected carpal tunnel syndrome.  


CONCLUSIONS OF LAW

1.  Prior to January 28, 2010, the criteria for an evaluation in excess of 20 percent for service-connected cervical spine, status post anterior fusion C3-C6, were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2013).   

2.  Beginning January 28, 2010, the criteria for an evaluation in excess of 30 percent for service-connected cervical spine, status post anterior fusion C3-C6, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); see 38 C.F.R. § 3.159 (2013).  Proper notice from VA must inform the claimant of any information and upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, this is an initial rating case, and the Federal Circuit Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's VA and service treatment records have been obtained, as have other treatment records adequately identified by the Veteran.  There is no evidence indicating that there has been a material change in the service-connected disorder at issue since this last evaluation.  38 C.F.R. § 3.327(a).  For the reasons set forth in the merits of the decision below, when considered in conjunction with the remainder of the lay and medical evidence of record, the VA examination reports and opinions are adequate for the purpose of deciding the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Higher Rating-Cervical Spine Disability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The appeal involves the initial ratings for the service-connected disabilities at issue, and the period for consideration in this case extends from the effective date of the grant of service connection to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Id.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

For disabilities of the spine, including fracture of a vertebral body (diagnostic code 5235), the rating schedule includes a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243 (2013).  As pertinent to the cervical spine, the criteria are as follows:

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  

For forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  

For the period prior to January 28, 2010, a 20 percent evaluation has been in effect.  Therefore, for a higher rating under the general formula, his symptoms must more closely approximate forward flexion of the cervical spine to 15 degrees or less, or ankylosis of the entire cervical spine.  A 30 percent rating has been in effect from January 28, 2010; for a higher rating of 40 percent, there must be unfavorable ankylosis of the entire cervical spine.  

The evidence does not show forward flexion of the cervical spine limited to 15 degrees or less prior to January 28, 2010.  Specific findings show that the VA examination in January 2009 revealed forward flexion of 25 degrees, and a neurology consult in November 2009 disclosed forward flexion to approximately 30 degrees.  Forward flexion limited to 15 degrees or less was not shown before-or after the April 2010 VA examination.  Moreover, forward flexion limited to 15 degrees or less has not been shown on subsequent examinations, indicating the findings in 2009 were not aberrations.  In this regard, forward flexion was to 35 degrees on a January 2011 VA examination; and to 30 degrees on the April 2012 VA examination.  

Likewise, ankylosis of the entire cervical spine, favorable or unfavorable, has not been demonstrated.  Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  Here, although the Veteran has undergone an anterior fusion of C2-C6, the remaining cervical spinal segments were not fused.  In addition, he has been able to perform movement of the cervical spine in all directions on all occasions when range of motion has been reported, including the January 2009 VA examination, as well as the November 2009 neurosurgery consult and the April 2010 VA examination.  Thus, a rating in excess of 20 percent was not warranted on that basis, prior to January 28, 2010.  

For a rating of 40 percent, there must be unfavorable ankylosis of the entire cervical spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a , Codes 5235-5243, Note (5). 

As noted above, the fusion of the Veteran's cervical spine did not encompass the entire cervical spine, but only segments C2-C6.  Additionally, fixation of a spinal segment has not been shown, nor have there been any of the symptoms of unfavorable ankylosis that have been attributed to the Veteran's cervical spine condition.  Dysphagia reported on the April 2010 VA examination was found to be associated with an unrelated thyroglossal duct cyst.  VA examinations in April 2010, January 2011, and April 2012 all showed range of motion in all tested directions, i.e., forward flexion, backward extension, lateral flexion, and lateral rotation.  As mentioned above, the April 2010 VA examination was the only occasion on which forward flexion of 15 degrees or less, warranting a 30 percent rating, was shown; tests before and after that examination have shown forward flexion ranging from 25 degrees (in January 2009) to 35 degrees (e.g., in January 2011).  

Therefore, a higher rating is not warranted, under the general formula, for symptoms in the cervical spine at any point during the pendency of the claim.

The general formula rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454 at 51,455 (Supplementary Information) (Aug. 2003).  Nevertheless, when evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran's primary complaint is of pain.  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, however, the Veteran is already in receipt of more than the minimum compensable rating for his cervical spine condition.  Beyond that, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Instead, the pain must cause functional loss.  Id.  

Although both the examination reports and the outpatient treatment records document numerous complaints of ongoing pain, the pain has not resulted in functional impairment warranting ratings higher than the currently assigned 20 percent and 30 percent ratings.  On the January 2009 VA examination, the examiner noted that there was no decreased range of motion due to pain, fatigue, weakness, or instability.  The April 2010 VA examination, although showing a decrease in forward flexion from 15 degrees to 12 degrees after 10 repetitions, showed extension remained the same at 20 degrees, and right and left lateral flexion and rotation were all increased from 2 to 5 degrees.  Moreover, it was the examiner's opinion that there was no additional functional loss due to pain, weakness, in coordination, fatigability, lack of endurance or flare-ups.  

On the January 2011 VA examination, range of motion remained the same before and after 10 repetitions of exercise, and there was no evidence of weakness, in coordination, fatigability, lack of endurance, or flare-ups.  There was evidence of pain, but it was the examiner's opinion that there was no additional functional loss due to pain, weakness, in coordination, fatigability, lack of endurance or flare-ups.  

The examiner in April 2012 reported that the Veteran had functional loss and/or functional impairment of the cervical spine, resulting in less movement than normal, excess fatigability, pain on movement, and some voluntary decreased strength testing on the right side.  However, the specific findings showed that range of motion actually increased after repetitive testing; forward flexion from 30 to 35 degrees; extension from 30 to 40 degrees; right lateral flexion from 35 to 40 degrees; left lateral flexion from 40 to 45 degrees; and right lateral rotation from 75 to 80 degrees or greater; left lateral rotation remained to 80 degrees or greater before and after repetitive testing.  He did not have localized tenderness to palpation.  He had guarding or muscle spasm, but not sufficient to result in abnormal gait or spinal contour.  Although some give way to resistance was noted to be present in the right upper extremity, again, specific muscle strength testing disclosed strength of 5/5 in the upper extremities, and he had no muscle atrophy.  

Given these factors, the Board finds that additional functional impairment such as to warrant an evaluation in excess of 20 percent prior to January 28, 2010, or in excess of 30 percent effective that date, has not been demonstrated.  In reaching this assessment, the Board acknowledges that the Veteran is competent to report symptoms of his cervical spine disability and its effect on his activities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, for the purpose of identifying a level of disability, the Board finds the specific medical findings to be more probative.  The medical findings directly address the criteria under which this disability is evaluated, and are accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Under the general formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (1).  

On a VA neurological examination in January 2009, examination of the right hand revealed weakness of the fourth and fifth digits, as well as progressive decreased sensation to monofilament moving from the second to fifth digits.  The examiner indicated that this suggested an ulnar distribution rather than cervical radiculopathy, and recommended electromyogram (EMG).  VA outpatient treatment records show that an MRI scan of the neck in August 2009 disclosed a herniated disk to the left at C6-C7, and to the right at C7-T1; again, an EMG was recommended.  A neurosurgery consult in November 2009 also concluded that an EMG was needed to determine whether the right arm symptoms were cervical radiculopathy or ulnar neuropathy.  In January 2010, the Veteran was seen in primary care, at which time noted that an MRI had been obtained in December 2009, and that an EMG study have been abnormal, showing electrodiagnostic evidence of an ongoing compression, with mononeuropathy across the right wrist, consistent with borderline right carpal tunnel syndrome.  There was no associated evidence of cervical radiculopathy.  

On the VA examination in April 2010, grip strength on the right side was noted to be slightly decreased compared to the left side, but the examiner commented that the Veteran had had negative EMGs in the past, and noted that upper extremity strength was 5/5 and symmetric.  Similarly, on the VA examination in January 2011, grip strength was slightly decreased on the right side compared to the left, but sensation in both hands was intact, and upper extremity strength was 5/5, and symmetric.

The Veteran underwent an MRI of the cervical spine in July 2010.  In comparison to August 2009 MRI, there was no significant interval change with regard to the fusion.  There were prominent disc protrusions at C6-seven and C7-T1, compressing the cord.  On the VA examination in April 2012, the Veteran said that for the last five years, he had had some tightness in the right side of the back inland the paraspinal muscles and right arm, stiffness in the right arm, and numbness in the right hand fingers.  However, muscle strength testing was 5/5 in the upper extremities, and he had no muscle atrophy.  Deep tendon reflexes were 2+.  Although the examiner reported that there was mild involvement of C7 on the right, the examiner also commented that the Veteran did not have radicular pain, or any other signs or symptoms of radiculopathy.  He did not have any other neurological abnormalities related to the cervical spine condition, and he did not have intervertebral disc syndrome of the cervical spine.  

Thus, the evidence demonstrates that despite cervical disc pathology, cervical radiculopathy has not been shown, and the Veteran's right hand symptoms have been found by EMG testing to be due to non-service-connected carpal tunnel syndrome.  A separate rating based on neurological manifestations is not warranted.  In reaching this determination, the Board has considered the Veteran's statements concerning his symptoms, but finds the objective findings, including the medically established etiology of his symptoms, to be more probative.  

In the alternative, intervertebral disc syndrome may be rated based on the general formula for rating spine conditions, or based on incapacitating episodes, whichever result in the higher evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  Ratings are based on the number and duration of incapacitating episodes, defined as periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Here, the examiner in April 2012 noted that the Veteran did not have intervertebral disc syndrome.  According to the January 2011 VA examination report, the Veteran had not been incapacitated due to back pain in the past year, and there is no other evidence of an incapacitating episode as defined above.  A higher rating on that basis is not warranted.   

Finally, in exceptional cases where schedular ratings are found to be inadequate, consideration of whether to refer for an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) .  The Board finds that the Veteran's cervical spine disability picture is contemplated by the rating schedule, which provides for higher evaluations for such disorders.  The evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect.  Most of his treatment during the appeal period has been for complaints of pain, for which he desired medication and physical therapy.  All of the Veteran's symptomatology associated with his cervical spine disorder has been taken into account in the current assigned rating.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, for the reasons discussed above, the evidence does not more closely approximate the criteria for a higher rating, at any point during the pendency of the appeal, and the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent prior to January 28, 2010, or in excess of 30 percent beginning January 28, 2010, for the Veteran's cervical spine disability.  Additionally, a separate compensable rating based on radiculopathy is not warranted, and the rating criteria are adequate.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a higher initial evaluation for cervical spine, status post anterior fusion C3-C6, assigned a 20 percent rating effective May 30, 2008, and a 30 percent rating effective January 28, 2010, is denied.


REMAND

The report of the Veteran's most recent (April 2012) VA psychiatric examination referenced and discussed the findings of February 2011 psychiatric testing.  The results of that test were used in supporting the examiner's opinions.  In this regard, results of the testing indicated validity concerns of the veteran's responses, which were consistent throughout testing.  The psychologist noted that although his invalid responses could be due to significant psychiatric symptoms, due to the problems with test validity, it is impossible to know of potential genuine distress.  The Veteran argues that the findings of the examination should not have been considered.  He states the February 2011 testing should be invalid because of his neck pain.

Given these factors, the Veteran should be afforded psychological testing to ascertain the differential diagnoses, in particular, the manifestations of a personality disorder, as distinct from the service-connected psychiatric disorder.  Then, an examination should be obtained, which differentiates the symptoms attributable to a personality disorder from those attributable to an acquired psychiatric disability, including depressive disorder.  In general, unless symptoms of an acquired psychiatric disability (as distinct from a personality disorder) are clearly attributable to another cause, they should be attributed to the service-connected psychiatric disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  More efforts should be made to dissociate the symptoms of a personality disorder, if present, as a personality disorder is not only non-service-connected, but not a disorder which is subject to service connection.  See 38 C.F.R. 
§ 3.303(c).  The Veteran, who has complained about the results of the prior test, is also reminded to cooperate openly and honestly with the testing process, to avoid a duplicate of the invalid test results.  

In addition, on the most recent examination, in April 2012, the examiner referred to outpatient treatment records, which are not of record.  In addition, there is an indication he may have received treatment outside the Fargo VA Healthcare System, such as in Florida.  Due in particular to the complexity of the case resulting from the co-existing personality disorder diagnosis, the inconsistent histories provided by the Veteran, and the various etiologies of his acquired psychiatric disability indicated in the evidence of record, the additional records must be obtained, to provide a more complete psychiatric picture.  

Finally, the TDIU claim must be deferred pending the resolution of the above matters.  The claim must be reviewed with careful attention to documented and non-documented statements of the Veteran.  In this regard, he submitted five statements in February 2012, dated in February 2012, purportedly from five former employers, most of which reported that no records were available.  However, later, statements were received directly from four of these employers, with somewhat different information.  This, and certain similarities among the five statements received from the Veteran, including the handwriting and the illegibility of the purported signatures from supervisors, render the five statements non-probative, as well as other documented instances where the Veteran has misstated facts (such as claiming to have been in Iraq and Kuwait during his creditable service from 1991 to 1993), may call into question the credibility of the Veteran's unsupported statements, and, again, the Veteran is encouraged to provide accurate information.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the following: 
*  Identification of any treatment he has received from October 2010 to the present for mental health and/or psychiatric treatment and/or evaluations, other than the Fargo VA Healthcare System.  
*  Updated information of his employment status since January 2012.

2.  Obtain all records of the Veteran's VA treatment from the Fargo VA Healthcare System dated from April 2012 to the present, in particular, all records of mental health and psychiatric treatment and evaluations.  In addition, obtain all records of treatment from October 2010 to the present, in particular, all records of mental health and psychiatric treatment and evaluations, outside the Fargo VA Healthcare System, which are identified by the Veteran or indicated by the VA records on file.  

3.  Thereafter, arrange for appropriate psychological testing for the Veteran, to help differentiate symptoms associated with a personality disorder from symptomatology due to an acquired psychiatric disability, including depressive disorder.  Tests to determine the validity of the responses should be included as well.  

4.  Then, schedule the Veteran for a VA psychiatric examination to determine the manifestations and severity of symptoms of service-connected depressive disorder.  The claims folder, and a copy of this REMAND, must be made available to the examiner in conjunction with the examination.  As guidance, in general, unless symptoms of an acquired psychiatric disability (generally, an Axis I diagnosis, as distinct from a personality disorder) are clearly attributable to another cause, such symptoms should be attributed to the service-connected psychiatric disorder.  More efforts should be made to dissociate the symptoms of a personality disorder, if present, as a personality disorder is not a disorder which is subject to service connection.  A rationale should be provided for all conclusions reached.  

5.  The RO should make all reasonable attempts to document the Veteran's employment status for the period from January 2012 to the present, and ensure that the examination reports are adequate for rating purposes.  After assuring compliance with the requested development, as well as with any other notice and development action required by law, the RO should review the claims for entitlement to a higher initial rating for depressive disorder and to a TDIU rating.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


